Title: To George Washington from Samuel Henley, 10 October 1791
From: Henley, Samuel
To: Washington, George



Sir,
Charlestown [Mass.] October 10. 1791

It is with reluctance that I trespass a moment on that time which is devoted to the most important national concerns, Nor would I now do it were I not urged by the most pressing necessity. This is my only Apology; (& may I not hope that your Excellency will deem it a sufficient one) for renewing my Application for some Appointment under the foederal Government.
I am perswaded that the Arrangements your Excellency has made in the Excise department in Massachusetts, are altogether

proper & necessary. Yet they have operated in a peculiar manner to distress me, for ten years, (commencing in 1781 & ending last year,) I administered the Office of Collector of Excise in the County of Middlesex, & as an evidence to your Excellency that my services were acceptable, permit me to mention, that the Vote in the House of Representatives for continuing me in Office, was, the last year, unanimous. Such have been my multiplied misfortunes that I have been compelled to place dependance on this Office under the foederal Government for my subsistance.
Previous to the late distressing War, I possessed under Providence a handsome property of about £5000 Sterling in one of the largest Distilleries in this State, & in a Tallow Chandlery, which afforded me an Annual income of between seven & eight hundred pounds, These with all my other buildings were consumed in the burning of Charlestown, & reduced me from Affluence to such distressing circumstances as are more easily conceived than expressed. An agravation of my misfortunes was the debts due me, which were not inconsiderable, were paid in to me in a depreciated Paper Currency, & almost sunk. But what most of all embitters my distresses is the loss of three desirable Sons, by the War, One of whom was slain in battle, fighting for his Country—Another, a Physician, died on board a ship of War, the other was unfortunately drowned, Thus am I bereaved of my Children, & deprived of that comfort & support which I might reasonably have expected they would have afforded me, in my distress, & advanced age, had they not exposed & lost their lives in their country’s cause, in laying the foundation of the excellent Government, under which, as a nation, we enjoy so much happiness & prosperity.
It is indeed painfull to me to reflect on the days of my prosperity, & to recapitulate to your Excellency, the train of misfortunes which, under a wise, overriding Providence, have plunged me, & a large & beloved family who have seen better days, into aggravating poverty & distress.
I am now advancing towards the close of life, unable to originate & prosecute new plans of business for a support. These considerations, & the inexpressible sollicitude I feel for the present & future comfort & welfare of my afflicted family, oblidge me, & your wonted benevolence & Compassion towards the unhappy

sufferers in the late war, encourage me, to renew my request, that your Excellency, when an opportunity offers, would appoint me to some suitable office under the foederall government, which will enable me to maintain my family with decency & reputation. With great respect, I am your Excellencys most Obedient & very humble servant

Sam. Henley

